

117 S1235 IS: Hate Crimes Commission Act of 2021
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1235IN THE SENATE OF THE UNITED STATESApril 20, 2021Mrs. Gillibrand (for herself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a United States Commission on Hate Crimes to study and make recommendations on the prevention of the commission of hate crimes, and for other purposes.1.Short titleThis Act may be cited as the Hate Crimes Commission Act of 2021.2.FindingsThe Congress finds as follows: (1)The Federal Bureau of Investigation (referred to in this section as the FBI) defines a hate crime as a criminal offense—such as murder, arson, or vandalism—against a person or property motivated in whole or in part by an offender’s bias against a race, religion, disability, sexual orientation, ethnicity, gender, or gender identity. (2)Forty-five States and the District of Columbia have statutes criminalizing various types of bias-motivated violence or intimidation. (3)Congress has enacted various statutes to address hate crimes since 1968, with the most recent statute enacted in 2009.(4)In 2019, hate crimes rose by 2.7 percent.(5)In 2019, 51 deaths from hate crimes were reported, the highest number since the FBI began reporting the statistic in the early 1990s.(6)Hate crimes not only damage the individual victim or victims, but also traumatize entire communities and erode public confidence in their safety. (7)In 2019, hate crimes directed at Latinos increased by almost 9 percent from the year before.(8)In 2019, hate crimes based on sexual orientation represented 16.7 percent of total hate crimes, and hate crimes based on gender identity represented 2.7 percent of total hate crimes, which was an increase from the year before.(9)In testimony before the Committee on Homeland Security of the House of Representatives in September 2020, FBI Director Christopher Wray said, Within the domestic terrorism bucket, the category as a whole, racially motivated violent extremism is, I think, the biggest bucket within that larger group. And within the racially motivated violent extremist bucket, people subscribing to some kind of white supremacist-type ideology is certainly the biggest chunk of that..(10)The category of hate crime that increased the most in 2019 was anti-Semitic hate crimes, which rose by 14 percent.(11)In October 2018, a shooting at the Tree of Life synagogue in Pittsburgh, Pennsylvania left 11 people dead.(12)In July 2019, a Hindu priest in New York City was hospitalized after a man attacked him and screamed this is my neighborhood during the incident.(13)In August 2019, an assailant entered a Walmart in El Paso, Texas to target Hispanics and left 22 people dead.(14)In November 2020, a woman shouted anti-Muslim slurs and attacked a couple in New York City, leaving one victim needing surgery for facial fractures.(15)In response to the COVID–19 pandemic, Asian Americans have suffered an increasing number of hate crimes. According to Stop AAPI Hate, 2,808 hate incidents toward Asian Americans and Pacific Islanders were reported between March 2020 and December 2020.(16)Many hate crimes go unreported. In 2019, the number of law enforcement agencies providing hate crimes data to the FBI decreased, as only 14 percent of law enforcement agencies in the United States reported 1 or more hate crimes.(17)There is a clear need for stronger action to accurately report and effectively combat hate-based attacks.3.Establishment of Commission(a)EstablishmentThere is established the United States Commission on Hate Crimes (in this Act referred to as the Commission).(b)MembershipThe Commission shall be composed of 12 members. Members of the Commission shall be appointed in accordance with the following:(1)Two members shall be appointed by the majority leader of the Senate. (2)Two members shall be appointed by the minority leader of the Senate.(3)Two members shall be appointed by the Speaker of the House of Representatives.(4)Two members shall be appointed by the minority leader of the House of Representatives.(5)Two members shall be jointly appointed by the 2 appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Democratic Party.(6)Two members shall be jointly appointed by the 2 appointing officials under paragraphs (1) through (4) who are members of, or caucus with, the Republican Party.(7)Not more than 6 members may be from the law enforcement community and not more than 6 members may be from the civil rights community.(8)Not more than 6 members may be from the same political party.4.Duties of the Commission(a)DefinitionIn this section, the term hate crime means an offense under section 249 of title 18, United States Code.(b)InvestigationThe Commission shall investigate the following: (1)Whether the number of hate crimes committed has increased during the period beginning on January 1, 2007, and ending on the date that is 60 days after the date of enactment of this Act.(2)To the extent that the Commission determines under paragraph (1) that the number of hate crimes committed has increased, the factors that have contributed to the increase.(3)Policies or actions that law enforcement agencies might adopt or engage in to reduce the commission of hate crimes.(4)The impact of underreporting on hate crimes statistics and hate crimes prevention.(5)Community bias prevention responses that are successful and possible through coordination with nonprofit organizations, local education agencies, and government entities.5.ReportNot later than 1 year after the date of enactment of this Act, the Commission shall submit a report to Congress and the President setting forth the results of the investigation conducted under section 4.